Citation Nr: 0426685	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  99-15 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to increased ratings for degenerative disc 
disease of L5-S1, rated as 20 percent disabling from August 
10, 1999, and as 40 percent disabling from September 16, 
2003.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for heart disease, to 
include angina.

4.  Entitlement to service connection for the residuals of a 
lightening strike.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
November 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  This case 
was remanded by the Board in December 2000 for further 
development.  After a review of the claims file, the Board 
finds that due process mandates another remand of the issues.

The RO denied the claim of entitlement to service connection 
for the residuals of a lightening strike by rating decision 
dated in March 2004.  The veteran indicated his disagreement 
by correspondence dated in April 2004.  As it does not appear 
that a statement of the case has yet been issued, a remand is 
warranted.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board notes that the veteran has raised several issues 
which are not before the Board at this time.  Specifically, 
it appears that he raised a claim for nonservice-connected 
pension and a total disability rating in correspondence dated 
in February 1999.  In July 2002, he raised issues related to 
increased ratings for a hearing loss disability and for a 
right wrist disability.  In August 2002, he maintained that 
he was entitled to an earlier effective date for his service-
connected low back disability (parenthetically, the Board 
notes that the veteran did, in fact, file his claim for a low 
back disability in August 1998, not August 1999 - the 
effective date currently assigned). 

Moreover, in August 2003, he claimed that he had a pre-
existing heart disorder which was aggravated by military 
service; however, this aspect of the claim has not been 
developed at the RO.  In November 2003, he raised a claim for 
post traumatic stress disorder.  If he desires to pursue any 
or all of these issues he should do so with specificity at 
the RO.


REMAND

Claim for a Higher Evaluation for a Low Back Disability.  As 
a  matter of procedural clarification, the veteran filed a 
claim for a low back disability on August 10, 1998.  The RO 
initially denied the claim by rating decision dated in March 
1999.  In December 2000, the Board remanded the issue and, by 
decision dated in June 2002, the RO ultimately granted the 
claim and assigned a 10 percent rating effective from August 
10, 1999.  In July 2002, the veteran disagreed with the 
initial rating and the claim has remained in appellate 
status.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
July 2003 the rating for the back disability was increased to 
20 percent effective from August 10, 1999, and in March 2004, 
the rating was increased to 40 percent from September 16, 
2003.  

As noted above, the veteran asserts that he is entitled to an 
earlier effective date for his service-connected low back 
disability and the Board has noted that the veteran did, in 
fact, file his claim for a low back disability in August 
1998, not August 1999 - the effective date currently 
assigned.  However, it does not appear that the RO has yet 
responded to the veteran's claim for an earlier effective 
date for the grant of service connection for his low back 
disability.  This matter should be addressed prior to the 
Board's decision as to the proper rating to be assigned for 
the low back disability.

Next, in September 2002, the intervertebral disc regulations 
were amended.  In the June 2003 personal hearing, the veteran 
asserted that his back was worse.  By rating decision dated 
in July 2003, the RO increased the disability rating to 20 
percent using the pre-amended regulations only.  However, the 
RO failed to consider the applicability of the amended 
intervertebral disc regulations for the period after 
September 2002.

In September 2003, the remaining spinal regulations were 
amended.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  In 
October 2003, the veteran continued to disagree with the 
higher (20 percent) rating and, by decision dated in March 
2004, the RO increased his rating to 40 percent and assigned 
an effective date of September 16, 2003, purportedly the date 
in which the veteran filed a claim for an increased rating.  
However, as noted above, under the provisions of Fenderson, 
the claim has been on appeal during the entire time and was 
subjected to consideration of "staged" ratings.  Therefore, 
the September 16, 2003, effective date should be re-evaluated 
in light of the veteran's on-going appeal (since August 10, 
1998) and the date of the amended regulations (September 23, 
2003).  It is also noted that the veteran was notified of the 
amended intervertebral disc syndrome regulations but not of 
the amended spinal regulations, which should also be 
considered.

Claim for Service Connection for Residuals of Lightening 
Strike.  With respect to the issue of entitlement to service 
connection for the residuals of a lightening strike, as 
indicated in the Introduction, the veteran filed a timely 
notice of disagreement in April 2004 but the RO has not yet 
issued a statement of the case (SOC) with respect to this 
claim.  The Veterans Claims Court has directed that where a 
veteran has submitted a timely notice of disagreement with an 
adverse decision and the RO has not yet issued an SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a SOC.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Claim for Service Connection for Heart Disease.  With respect 
to the remaining issue of entitlement to service connection 
for heart disease, because the Board reopened the veteran's 
new and material claim by decision dated in December 2000, 
the claim will be considered on a de novo basis.  After a 
review of the claims file, the Board finds that additional 
medical evidence is needed.  Specifically, a medical opinion 
is needed to assess the relationship, if any, between the 
veteran's current heart disorder and military service.  
Further, the Board notes that it has been over two years 
since the veteran underwent a VA examination.   

Claim for Service Connection for an acquired Psychiatric 
Disorder.  In a May 2002 VA examination, the examiner 
related:

it is my opinion that [the veteran] does 
have problems with chronic depression and 
with anxiety, secondary to his multiple 
medical problems, mainly his heart for 
which he had undergone a coronary bypass 
surgery and chronic back problems with 
chronic pain.

In August 2004, the veteran's representative argued that the 
veteran was entitled to service connection for a psychiatric 
disorder on a secondary basis inasmuch as service connection 
has been established for a back disability.  This matter has 
not yet been considered by the RO.

Moreover, while the case is on remand status, the veteran is 
free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

In view of the foregoing, this case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC., for 
the following actions:

1.  The RO should respond to the 
veteran's assertion that he is entitled 
to an earlier effective date for his 
service-connected low back disability in 
view of the fact that he did, in fact, 
file his claim for a low back disability 
in August 1998, not August 1999 - the 
effective date currently assigned.

2.  The RO should issue a statement of 
the case on the claim of entitlement to 
service connection for the residuals of 
lightening strike to the veteran and his 
representative. 

3.  The veteran is informed that the 
claim for service connection for the 
residuals of lightening strike will be 
returned to the Board following the 
issuance of the statement of the case 
only if it is perfected by the filing of 
a timely and adequate substantive appeal.  
If a timely substantive appeal is filed 
as to this issue, the issue should be 
certified to the Board for appellate 
consideration.  

4.  The RO should obtain outpatient 
treatment records related to the heart 
disease claim on appeal from the VA 
Outpatient Clinic in Panama City, 
Florida, for the period from January 2004 
to the present.

5.  The veteran should be scheduled for 
the appropriate VA examination for a 
medical opinion regarding the 
relationship between his current heart 
disorder and active military duty.  The 
claims file should be reviewed by the 
examiner in conjunction with the 
examination.  In responding to these 
questions, the examiner should indicate 
the degree to which the opinion is based 
upon the objective findings of record as 
opposed to the history as provided by the 
veteran.  Specifically, the examiner is 
requested to express an opinion as to the 
following questions:

?	Does the record establish that it is 
more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) that the 
veteran's currently-diagnosed heart 
disorder had its onset during service 
or is in any other way causally 
related to service?
?	The examiner is asked to address, to 
the extent possible, the relationship, 
if any, between the veteran's 
complaints of chest pain during 
military service (including incidents 
in December 1978 and May 1979) and his 
current diagnosis.
?	In responding to these question, the 
examiner should indicate the degree to 
which the opinion is based upon the 
objective findings of record as 
opposed to the history as provided by 
the veteran.
?	There has also been a suggestion that 
the veteran had a pre-existing heart 
condition.  It would be helpful to the 
Board if the examiner could explore 
this history with the veteran and 
render an opinion as to whether the 
veteran has a heart disorder that pre-
existed his military service and if 
so, whether any current disability 
represents an aggravation of the pre-
service condition beyond the progress 
that was to naturally be expected by 
reason of the inherent 
character/nature of the condition 
versus any change resulting from the 
physical demands of military service?  
If it appears that the in-service 
complaints were acute and transitory, 
or constituted a temporary flare-up, 
that should also be noted.
	
6.  Thereafter, the RO should re-
adjudicate the issues on appeal, to 
include the veteran's claim for service 
connection for a psychiatric disorder on 
a secondary basis.  If any benefit sought 
remains denied, the veteran and the 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues, as well as a summary of 
the evidence received since the issuance 
of the last SSOC.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

